EXHIBIT 10.31
[ex10-31_logo.jpg]


AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made and
entered into as of the 31st day of December, 2008, between Willbros USA, Inc., a
Delaware corporation (the “Corporation”), and John T. Dalton (the “Executive”).


RECITALS


WHEREAS, the Executive and the Corporation entered into an Employment Agreement
on November 1, 2006 (the "Employment Agreement");


WHEREAS, the Executive currently holds the positions of Senior Vice President
and General Counsel of the Corporation and its parent, Willbros Group, Inc., a
Republic of Panama corporation (“WGI”);


WHEREAS, in connection with the Employment Agreement, while the operational
requirements of Section 409A ("Section 409A") of the Internal Revenue Code of
1986, as amended (the "Code"), have been strictly followed, pursuant to Treasury
Regulations and notices issued by the Department of the Treasury, the
Corporation and the Executive have until December 31, 2008, to cause the
Employment Agreement to conform to the documentary requirements of Section 409A
and Treasury Regulations issued thereunder for those benefits that constitute
deferred compensation subject to Section 409A; and


WHEREAS, the Corporation and the Executive wish to conform the Employment
Agreement to the documentary requirements of Section 409A for those benefits
that constitute deferred compensation subject to Section 409A;


NOW THEREFORE, in consideration of the mutual covenants and representations
contained herein, and the mutual benefits derived herefrom, the parties agree
that the Employment Agreement is hereby amended and restated as follows:


ARTICLE I
FULL-TIME EMPLOYMENT OF EXECUTIVE


1.1           DUTIES AND STATUS.


(a)           The Corporation hereby engages the Executive as a full-time
executive employee for the period specified in Section 4.1 below (the
“Employment Period”), and the Executive accepts such employment, on the terms
and conditions set forth in this Agreement.


 
 

--------------------------------------------------------------------------------

 


(b)           The Executive shall serve as Senior Vice President and General
Counsel of the Corporation and WGI.  He shall report to the Chief Executive
Officer of the Corporation and WGI, but to no other person or body.


(c)           In addition to the Executive’s performance of his day to day
executive and operating responsibilities referred to in Section 1.1(b) above,
the Executive shall work diligently and closely with the Chief Executive Officer
during the Employment Period to further develop, refine, and implement WGI’s
strategic plan consistent with the annual budget(s) and other objectives
approved by the Board of Directors of WGI (the “Board”).


(d)           Throughout the Employment Period, the Executive shall devote
substantially all his full time and efforts to the business of the Corporation
and WGI and will not engage in consulting work or any trade or business for his
own account or for or on behalf of any other person, firm or corporation which
competes, conflicts or interferes with the performance of his duties under this
Agreement in any way.


(e)           Except for reasonable business travel, the Executive shall be
required to perform the services and duties provided for in this Section 1.1
only at the principal offices of the Corporation in the Houston, Texas,
metropolitan area.  Throughout the Employment Period, the Executive shall be
entitled to vacation and leave for illness or temporary disability in accordance
with the Corporation’s policies for its senior executive officers.


1.2           COMPENSATION AND GENERAL BENEFITS.  In consideration of the
Executive foregoing other business opportunities and agreeing to stay on with
the Corporation and WGI to perform the services described in this Agreement, the
Executive shall be compensated as follows:


(a)            For the remainder of the Employment Period the Corporation shall
pay the Executive a base salary of  four hundred seven  thousand five hundred
fifty dollars ($407,550 ) per year.  The Executive will be eligible for
increases in such base salary  based on merit and commensurate with increases
made in the base salary of other executive officers.  Such salary shall be
payable in periodic equal installments pursuant to the Corporation’s executive
payroll system.


(b)           Throughout the Employment Period, the Executive shall be entitled
to participate in such retirement, bonus, disability, life, sickness, accident,
dental, medical and health benefits and other employee benefit programs, plans
and arrangements of the Corporation which are in effect immediately prior to the
date of this Agreement, and in any successor or additional employee benefit
programs, plans or arrangements which may be established by the Corporation, as
and to the extent any such employee benefit programs, plans and arrangements are
or may from time to time be in effect.


1.3           BONUS.  The Executive shall be eligible for bonus consideration
annually at the sole discretion of the Board.  The maximum annual bonus for
which the Executive is eligible is an amount equal to one hundred twenty-five
percent (125%) of his base salary.  The Board, in considering the bonus, if any,
payable to the Executive for a year shall consider the financial performance of
the Corporation, the individual performance of the Executive and the bonuses, if
any, awarded to other executive officers of the Corporation, as well as any
other matters the Board deems it appropriate to consider in making its
determinations.
 
Amended & Restated Employment Agreement
Between Willbros USA, Inc. and John T. Dalton
Dated December 31, 2008
 
2

--------------------------------------------------------------------------------

 


1.4           RESTRICTED STOCK AWARD. In consideration of the Executive
foregoing other business opportunities and agreeing to stay on with the
Corporation and WGI to perform the services described in this Agreement, the
Executive will continue to be eligible consistent with his peers and performance
to receive awards of shares of common stock, par value $.05 per share (“common
stock”), of WGI (“restricted stock shares”) from time to time, at the sole
discretion of the Compensation Committee of the Board, under the WGI 1996 Stock
Plan.


1.5           GRANT OF STOCK OPTIONS. In consideration of the Executive
foregoing other business opportunities and agreeing to stay on with the
Corporation and WGI and to perform the services described in this Agreement, the
Executive will continue to be eligible consistent with his peers and his
performance to receive stock option awards to purchase shares of common stock of
WGI ("stock option awards") from time to time, at the sole discretion of the
Compensation Committee of the Board, under the WGI 1996 Stock Plan.


1.6           GROSS-UP PAYMENT.  Notwithstanding anything to the contrary in
this Agreement, if any of the payments or benefits which the Executive has the
right to receive from the Corporation (the “Payments”) are later determined to
be subject to the tax imposed by Section 409A of the Code, or any interest or
penalties with respect to such tax (such tax, together with any such interest or
penalties, are hereinafter collectively referred to as the “409A Tax”), the
Corporation shall pay to the Executive an additional payment (a “Gross-up
Payment”) in an amount such that after payment by the Executive of all taxes
(including any interest or penalties imposed with respect to such taxes),
including any income tax imposed on any Gross-up Payment, the Executive retains
an amount of the Gross-up Payment equal to the 409A Tax imposed upon the
Payments.  The Compensation Committee of the Board shall make an initial
determination as to whether a Gross-up Payment is required and the amount of any
such Gross-up Payment. The Corporation's payment of any amount due to the
Executive by reason of this Section 1.6 shall be made promptly after the
Compensation Committee makes its determination, but in any event no later than
December 31 of the year following the year in which the Executive makes his
payment of the 409A Tax to the Internal Revenue Service.
 
           The Executive shall notify the Corporation immediately in writing of
any claim by the Internal Revenue Service which, if successful, would require
the Corporation to make a Gross-up Payment (or a Gross-up Payment in excess of
that, if any, initially determined by the Compensation Committee of the Board)
within five days of the receipt of such claim.  The Corporation shall notify the
Executive in writing at least five days prior to the due date of any response
required with respect to such claim if it plans to contest the claim.  If the
Corporation decides to contest such claim, then the Executive shall cooperate
fully with the Corporation in such action; provided, however, the Corporation
shall bear and pay all costs and expenses (including additional interest and
penalties) incurred in connection with such action and shall indemnify and hold
the Executive harmless, on an after-tax basis, for any 409A Tax or income tax,
including interest and penalties with respect thereto, imposed as a result of
the Corporation’s action.  If, as a result of the Corporation’s action with
respect to a claim, the Executive receives a refund of any amount paid by the
Corporation with respect to such claim, then the Executive shall promptly pay
such refund to the Corporation.  If the Corporation fails to timely notify the
Executive whether it will contest such claim or the Corporation determines not
to contest such claim, then the Corporation shall immediately pay to the
Executive the portion of such claim, if any, which it has not previously paid to
the Executive.
 
Amended & Restated Employment Agreement
Between Willbros USA, Inc. and John T. Dalton
Dated December 31, 2008
 
3

--------------------------------------------------------------------------------

 


ARTICLE II
COMPETITION AND CONFIDENTIAL INFORMATION


2.1           COMPETITION AND CONFIDENTIAL INFORMATION.  The Executive and the
Corporation recognize that, due to the nature of his prior association with the
Corporation and WGI and of his engagements hereunder, and the relationship of
the Executive to the Corporation and WGI, both in the past as an executive and
in the future hereunder, the Executive has had access to and has acquired, will
have access to and will acquire, and has assisted in and may assist in
developing, confidential and proprietary information relating to the business
and operations of the Corporation, WGI, and their affiliates, including but not
limited to, information with respect to present and prospective business plans,
financing arrangements, marketing projections, customer lists, contracts and
proposals.


The Executive acknowledges that such information has been and will continue to
be of central importance to the business of the Corporation, WGI, and their
affiliates and that disclosure or use by others could cause substantial loss to
the Corporation, WGI, and their affiliates.  The Executive and the Corporation
also recognize that an important part of the Executive’s duties will be to
develop goodwill for the Corporation, WGI, and their affiliates through his
personal contact with vendors, customers, subcontractors, and others sharing
business relationships with the Corporation, WGI, and their affiliates, and that
there is a danger that this goodwill, a proprietary asset of the Corporation,
WGI and their affiliates, may follow the Executive if and when his employment
relationship with the Corporation is terminated.


The Executive accordingly agrees that, during the Employment Period, the
Executive will not either individually or as owner, partner, agent, employee, or
consultant engage in any activity competitive with the onshore and offshore
pipeline, engineering and construction businesses of the Corporation, WGI, or
any of their affiliates or with any other lines of material business activity of
the Corporation, WGI, or any of their affiliates that commence during the
Employment Period, and will not directly or indirectly solicit any employee to
leave the employment of the Corporation, WGI, or any of their affiliates.


Nothing in this Article II shall be construed to prevent the Executive from
owning, as an investment, not more than one percent (1%) of a class of equity
securities issued by any issuer and publicly traded and registered under Section
12 of the Securities Exchange Act of 1934.
 
Amended & Restated Employment Agreement
Between Willbros USA, Inc. and John T. Dalton
Dated December 31, 2008
 
4

--------------------------------------------------------------------------------

 


2.2           NON-DISCLOSURE.  At all times after the date of this Agreement,
the Executive will keep confidential any confidential or proprietary information
of the Corporation, WGI, and their affiliates which is now known to him or which
hereafter may become known to him as a result of his employment or association
with the Corporation, WGI, and their affiliates and shall not at any time
directly or indirectly disclose any such information to any person, firm or
corporation, or use the same in any way other than in connection with the
business of the Corporation, WGI, and their affiliates.  For purposes of this
Agreement, “confidential or proprietary information” means information unique to
the Corporation, WGI, and their affiliates which has a significant business
purpose and is not known or generally available from sources outside the
Corporation, WGI and their affiliates or typical of industry practice.  This
Section 2.2 shall survive the termination of this Agreement.


ARTICLE III
[Intentionally Omitted]



ARTICLE IV
EMPLOYMENT PERIOD


4.1           DURATION.  The Employment Period shall commence on November 1,
2006 and shall terminate on October 31, 2011.


4.2           EARLY TERMINATION.  This Agreement shall be terminated prior to
the end of the Employment Period for the following reasons or upon the
occurrence of the following events:


(a)           Termination of the employment of the Executive by the Corporation
without cause or through constructive discharge, as described in Section 4.4(a)
below;


(b)           Discharge of the Executive for cause, as described in Section
4.4(b) below;


(c)           Death of the Executive;


(d)           Total disability of the Executive, as described in Section 4.4(c)
below;


(e)           Voluntary resignation of the Executive; or
 
Amended & Restated Employment Agreement
Between Willbros USA, Inc. and John T. Dalton
Dated December 31, 2008
 
5

--------------------------------------------------------------------------------

 


(f)           “Change in Control” as that term is defined in the Willbros Group,
Inc. Severance Plan as Amended and Restated effective September 25, 2003, or as
it may be amended and/or extended hereafter (the “Severance Plan”), but
substituting in such definition the Corporation for WGI; provided, however, that
any event, transaction, or series of events or transactions that would
constitute a Change in Control under such definition and which relates to,
results from or constitutes a part of the insolvency of, or a bankruptcy,
bankruptcy reorganization, or receivership of the Corporation shall not
constitute a Change in Control or otherwise operate to trigger the obligation to
pay amounts otherwise payable upon the early termination of this Agreement; and
provided that such event, transaction, or series of events or transactions also
constitutes a "change in the ownership or effective control of the Corporation,
or in the ownership of a substantial portion of the assets of the Corporation"
as such terms are defined in Treasury Regulations prescribed under Section 409A
of the Code.


 
4.3
COMPENSATION AND/OR BENEFITS FOLLOWING EARLY TERMINATION.



(a)           In the event of an early termination of this Agreement due to the
Corporation’s involuntary termination of the Executive’s employment without
cause, or due to a constructive discharge of the Executive, or due to a Change
in Control, the Corporation shall pay to the Executive and provide him with the
following:


(i)           Subject to Section 4.3(i) and 4.3(j) below, during the remainder
of the Employment Period, the Corporation shall continue to pay the Executive
his base salary at the rate specified in Section 1.2(a) above,


(ii)           Subject to Section 4.3(i) and 4.3(j) below, during the remainder
of the Employment Period, the Executive shall, to the extent legally
permissible, continue to be entitled to all benefits and benefit payment options
under all of the employee benefit programs, plans or arrangements of the
Corporation described in Section 1.2(b) above as if he were still employed
during such period under this Agreement, and which have accrued as of the time
of the termination of this Agreement under the WGI 1996 Stock Plan, and


(iii)           A cash bonus in an amount determined as if the Corporation and
the Executive had exceeded the performance goals, if any, set forth by the Board
for the Executive to receive the maximum cash bonus for which the Executive is
eligible under Section 1.3 above for each of the uncompleted years remaining in
the Employment Period at the time of the termination of this Agreement which
cash bonus shall be payable as provided in Section 4.3(i) and 4.3(j) below.


(b)           In the event of an early termination of this Agreement because of
the voluntary resignation of the Executive or termination of the Executive’s
employment for cause, the Executive will receive his base salary through the
date of such voluntary resignation or termination of the Executive’s employment
for cause, the Executive shall receive no cash bonuses under Section 1.3 above
for any years remaining in the Employment Period which have not ended as of the
date of such voluntary resignation or termination of the Executive’s employment
for cause, and the Executive and his dependents and beneficiaries will receive,
subject to Sections 4.3(i) and 4.3(j) below, such benefits as they may be
entitled under the terms of the WGI 1996 Stock Plan and the employee benefit
programs, plans and arrangements of the Corporation described in Section 1.2(b)
above which provide benefits upon retirement, resignation or discharge for
cause, as the case may be.
 
Amended & Restated Employment Agreement
Between Willbros USA, Inc. and John T. Dalton
Dated December 31, 2008
 
6

--------------------------------------------------------------------------------

 


(c)           In the event of an early termination of this Agreement because of
the death of the Executive, the Executive’s dependents, beneficiaries and
estate, as the case may be, will be entitled to and shall receive (i) the
Executive’s base salary at the rate specified in Section 1.2(a) above through
the date of the Executive’s death, (ii) an amount in cash determined as if the
Corporation and the Executive had met or exceeded the performance goals, if any,
set forth by the Board for the Executive to receive the maximum cash bonus for
which the Executive is eligible under Section 1.3 above for the year in which
the Executive’s death occurs payable within two and one-half months after the
date of the Executive’s death, but no other amounts in respect of the potential
cash bonuses established by the Board, and (iii) such survivor and other
benefits, including but not limited to health care continuation benefits, as
they may be entitled under the terms of the employee benefit programs, plans and
arrangements described in Section 1.2(b) above which provide benefits upon the
death of the Executive and under the WGI 1996 Stock Plan.


(d)           In the event of an early termination of this Agreement because of
the total disability of the Executive, the Executive, and his dependents,
beneficiaries and estate, as the case may be, will be entitled to and shall
receive (i) the Executive’s base salary at the rate specified in Section 1.2(a)
above through the date of the Executive’s termination of employment with the
Corporation, (ii) an amount in cash determined as if the Corporation and the
Executive had met or exceeded the performance goals, if any, set forth by the
Board for the Executive to receive the maximum cash bonus for which the
Executive is eligible under Section 1.3 above for the year in which the
Executive’s termination of employment with the Corporation occurs payable within
two and one-half months after the date of the Executive’s termination of
employment, but no other amounts in respect of the potential cash bonuses
established by the Board, and (iii) subject to Sections 4.3(i) and 4.3(j) below,
such benefits, including but not limited to health care continuation benefits,
as they may be entitled under the terms of the employee benefit programs, plans
and arrangements described in Section 1.2(b) above which provide benefits upon
total disability of the Executive and under the WGI 1996 Stock Plan.


(e)           The early termination of this Agreement as described in Section
4.2 above shall not preclude the Executive’s participation in such benefits as
may be available to him under the Severance Plan, if any; provided, however, the
value of any compensation and/or benefits payable under the Severance Plan shall
not be duplicative of amounts paid under this Agreement, and such amounts
payable under the Severance Plan shall be offset against the value of any
compensation or benefits payable to the Executive under this Agreement, and vice
versa.


(f)           The Executive shall not be required to mitigate the amount of any
payment provided for in this Section 4.3 by seeking employment or otherwise, nor
shall the amount of any payment provided for in this Section 4.3 be reduced by
any compensation or remuneration earned by the Executive as the result of
employment with another employer, or self-employment, or as a partner, after the
date of termination or otherwise.
 
Amended & Restated Employment Agreement
Between Willbros USA, Inc. and John T. Dalton
Dated December 31, 2008
 
7

--------------------------------------------------------------------------------

 


(g)           Although Executive shall be entitled to all rights which have
accrued under the WGI 1996 Stock Plan and any outstanding awards granted to him
thereunder as of the time of the termination of this Agreement, Executive shall
not be entitled to any additional restricted stock shares and/or stock option
awards that have not yet been awarded pursuant to Section 1.4 and/or Section 1.5
above at the time of the termination of this Agreement.


(h)           Each payment to the Executive of an amount following his
termination shall constitute a "separate payment" for purposes of Section 409A
of the Code.


(i)           Any payments to be made under this Agreement to the Executive upon
his termination of employment with the Corporation, and the timing of such
payments, shall be made only at such time the Executive shall have realized a
"separation from service" (as such term is defined in Treasury Regulations
prescribed under Section 409A of the Code) with the Corporation and all entities
which would be included with the Corporation as the "service recipient" under
the definition of such term in such Treasury Regulations.


(j)           All amounts or benefits payable to the Executive hereunder
following his termination that are payable more than two and one-half months and
less than six months following such termination shall be paid on the day that is
six months and one day following the date of his termination and all other
amounts or benefits payable to the Executive hereunder following his termination
shall be paid on the regular payroll payment dates of the Corporation for
payment of such amounts or benefits.


4.4           DEFINITIONS.  The following words shall have the specified
meanings when used in the Sections specified:


(a)           In Sections 4.2 and 4.3 above, the term “termination” means a
"separation from service", as such term is defined in Treasury Regulations
prescribed under Section 409A of the Code, and, for purposes of Sections 4.2(a)
and 4.3(a) above, a termination of the Executive's employment with the
Corporation (i) by the Corporation for any reason other than death or total
disability of the Executive, or for cause, or (ii) by resignation of the
Executive due to a significant change in the nature or scope of his authorities
or duties from those contemplated in Section 1.1 above, a reduction in total
compensation from that provided in Section 1.2 above, or the material breach by
the Corporation of any other provision of this Agreement (such as a material
diminution in compensation, a material diminution in authority, duties, or
responsibilities, a material diminution in the authority, duties, or
responsibilities of the person to whom the Executive reports, a material
diminution in the budget over which the service provider retains authority, or a
material change in the geographic location at which the Executive must perform
services)  (x) without the Executive's consent, (y) if such event is described
in section 1.409A-1(n)(2)(A) of the Treasury Regulations and (z) the notice
requirements of Treasury Regulation section 1.409A-1(n)(2)(C) are satisfied (a
"constructive discharge").
 
Amended & Restated Employment Agreement
Between Willbros USA, Inc. and John T. Dalton
Dated December 31, 2008
 
8

--------------------------------------------------------------------------------

 


(b)           In Sections 4.2(b), 4.3(a) and 4.3(b) above, the term “cause”
means substantial non-performance of his job responsibilities after the
Executive has been provided written notice of such nonperformance and a
reasonable time period, not to exceed three months, has passed without
substantial correction of such nonperformance, or the Executive engaging in
conduct such that a reasonable person would view the same as compromising the
moral and/or ethical principles of the Corporation, the Executive's conviction
for a felony, proven or admitted fraud, misappropriation, theft or embezzlement
by the Executive, the Executive's inebriation or use of illegal drugs in the
course of, related to or connected with the business of the Company or any of
its subsidiaries, or the Executive's engaging in misconduct that is materially
injurious to the Company or any of its subsidiaries, monetarily or otherwise, or
the breach by the Executive of his obligations under Sections 2.1 and 2.2 above,
or, at the discretion of the Board, the Executive's indictment for a crime in
connection with his services before the date of this Agreement as an employee
for any employer.


(c)           In Sections 4.2(d) and 4.3(d) above, the term “total disability” ”
means a physical or mental condition which (i) causes the Executive to be unable
to perform substantially all of the duties of his position hereunder for a
period of six (6) months or more as determined by the WGI’s Board of Directors
and (ii) constitutes a "separation from service", as such term is defined in
Treasury Regulations prescribed under Section 409A of the Code.


ARTICLE V
NOTICES


5.1           NOTICES.  Any notices requests, demands and other communications
provided for by this Agreement shall be sufficient if in writing and if sent by
registered or certified mail to the Executive at the last address he has filed
in writing with the Corporation or, in the case of the Corporation, at its
principal offices.

 
ARTICLE VI
MISCELLANEOUS


6.1           ENTIRE AGREEMENT.  This Agreement constitutes the entire
understanding of the Executive and the Corporation with respect to the subject
matter hereof and supersedes any and all prior understandings on the subjects
contained herein, written or oral, and all amendments thereto, save and except
for the continuing applicability and participation of the Executive in the
Severance Plan and the employee benefit plans and arrangements described in
Section 1.2(b) above, and the applicability of the terms and provisions of the
WGI 1996 Stock Plan, and the Restricted Stock Award Agreements and Stock Option
Agreements related to the award of restricted stock shares and grant of stock
options, respectively, to the Executive; provided, however, this Agreement shall
not diminish or otherwise alter the inherent power and authority of the Board to
amend, terminate, or otherwise later modify the Severance Plan and/or other
employee benefit plans or arrangements available to any employee or group of
employees as described in this Section 6.1.
 
Amended & Restated Employment Agreement
Between Willbros USA, Inc. and John T. Dalton
Dated December 31, 2008
 
9

--------------------------------------------------------------------------------

 


6.2           MODIFICATION.  Except as provided in the following two sentences,
this Agreement shall not be varied, altered, modified, canceled, changed, or in
any way amended, nor any provision hereof waived, except by mutual agreement of
the parties in a written instrument executed by the parties hereto or their
legal representatives.  Nothing in this Agreement shall affect the Corporation’s
and its affiliates’ rights to amend or terminate any of their employee benefit
plans, as permitted under applicable law and the respective terms of such
plans.  The parties agree to further amend this Agreement in the event that an
amendment is necessary or desirable to address the requirements of Section 409A
of the Code.
 
6.3           SEVERABILITY.  In the event that any provision or portion of this
Agreement shall be determined to be invalid or unenforceable for any reason, the
remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect, provided, that if the unenforceability of any
provision is because of the breadth of its scope, the duration of such provision
or the geographical area covered thereby, the parties agree that such provision
shall be amended, as determined by the court, so as to reduce the breadth of the
scope or the duration and/or geographical area of such provision such that, in
its reduced form, said provision shall then be enforceable.


6.4           GOVERNING LAW.  The provisions of this Agreement shall be
construed and enforced in accordance with the laws of the State of Texas,
without regard to any otherwise applicable principles of conflicts of laws.


6.5           ECONOMIC BENEFIT. The Executive will be compensated for any change
made to conform the Employment Agreement to this Agreement  and the requirements
of Section 409A of the Code if such change ultimately results in the diminution
of the net economic benefit realized by the Executive under this Agreement, to
the extent not contrary to law .


IN WITNESS WHEREOF, the parties have executed and delivered this Agreement on
the date first above written.



 
WILLBROS USA, INC.
     
By:
/s/ Dennis G. Berryhill
 
Name:    Dennis G. Berryhill
 
Its:          Vice President and Secretary
     
EXECUTIVE
     
/s/ John T. Dalton
 
John T. Dalton

 
Amended & Restated Employment Agreement
Between Willbros USA, Inc. and John T. Dalton
Dated December 31, 2008
 
10

--------------------------------------------------------------------------------

 